08/17/2021


                                  DA 19-0351
                                                                                      Case Number: DA 19-0351

          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 2021 MT 209N



IN THE MATTER OF:
                                                                FILED
F.J.S.,
                                                                 AUG 1 7 2021
                                                               Bowen Greenwood
          Respondent and Appellant.                          Clerk of Supreme Court
                                                                State nf Montana




APPEAL FROM:     District Court of the Twenty-First Judicial District,
                 In and For the County of Ravalli, Cause No. DI 19-11
                 Honorable Jennifer B. Lint, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                 Tracy Labin Rhodes, Labin Rhodes Law,PLLC, Missoula, Montana

           For Appellee:

                 Austin Knudsen, Montana Attorney General, Brad Fjeldheim,
                 Assistant Attorney General, Helena, Montana

                 William E. Fulbright, Ravalli County Attorney, Hamilton, Montana



                                              Submitted on Briefs: May 19, 2021

                                                        Decided: August 17, 2021


Filed:


                                      Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


       Pursuant to Section I, Paragraph 3(c), Montana Suprerne Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause nurnber, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

       F.J.S. appeals from an April 25, 2019 Montana Twenty-First Judicial District Court

order committing F.J.S. to the Montana State Hospital for up to three months and

authorizing the involuntary adrninistration of inedication. We affirrn.

¶3     On April 22, 2019, the Ravalli County Attorney (State) filed a Petition for

Commitment and Stateinent of Patient's Rights, alleging that F.J.S. had becoine a danger

to hiinself or others because of a mental disorder. The Petition cited a recornmendation by

a certified inental health professional and licensed clinical professional counselor, Fred

Huskey (Huskey). Prior to the commitment hearing, Huskey interviewed F.J.S., reviewed

his mental health treatrnent history, conferred with F.J.S.'s local Program for Assertive

Community Placement Team (PACT), and met with F.J.S.'s parents.

¶4     At the April 25, 2019 commitment hearing, Huskey testified that information from

PACT members indicated that F.J.S. had been decompensating since the beginning of the

month, engaging in erratic behaviors such as putting his head to a light bulb in an apparent

effort to acquire inore "brain energy" and having left his trailer over the weekend out of

fear that people were trying to break in to rape or shoot him. Huskey diagnosed F.J.S. with


                                             2
schizophrenia, paranoid type and social anxiety disorder, testifying that F.J.S. had been

first diagnosed as early as age fifteen or sixteen. He also stated that F.J.S. had previously

been hospitalized for a mental disorder in Texas and several times in Montana, most

recently at Montana State Hospital (MSH) the previous sumrner. Huskey testified to

hearing reports of poor living conditions at F.J.S.'s trailer, including a large amount of

"debris and garbage around," unrefrigerated food, mouse feces, broken furniture, "trash

really all over the place," and a heater in poor repair under the trailer that was believed to

be a fire hazard. Huskey testified that there was a "good chance [F.J.S.] rnay be evicted, if

he's not already evicted."

¶5     Huskey related that F.J.S. was not currently working, despite being a very talented

artist, opining that F.J.S.'s art pursuits had been hindered by his mental illness. Huskey

testified that F.J.S. had indicated he had been able to address his basic needs by going to a

grocery store, an ATM machine, or calling his parents who live in Idaho. Huskey

concluded, however, that F.J.S. was unable to care for his own basic needs at the time of

the hearing.

¶6     Huskey testified as to his opinion that F.J.S. would continue to decompensate

without treatment and that F.J.S. was in "a repetitive cycle where he does present well

under care and then when he's left to himself he decompensates to where he cannot meet

his own basic needs." Huskey testified that F.J.S. did not believe he suffered from a mental

illness and opined that F.J.S.'s recent improvement seemed to stem from being urged to

take his medication by staff at West House Crisis Center, where F.J.S. had recently been

detained. Huskey believed that F.J.S.'s history showed "that after a brief period of time

                                             3
that he will no longer take rnedications, and then that's when he starts deteriorating."

Huskey recommended MSH commitment for up to 90 days, authorization for involuntary

medication if necessary, and a group home setting upon release.

¶7     F.J.S. testified on his own behalf. He described receiving about $100 per week of

disability income. He testified that he had previously received more than $200,000 for his

artwork. F.J.S. related that he had agreements with two galleries where he could sell

artwork he produced. F.J.S. testified that he was not being evicted, stating instead that he

had received a warning regarding complaints about his music being too loud and that he

was planning to move out soon, regardless. He related that he shopped for food at the

Super 1 market in a nearby town. F.J.S. contested the assertion that his heater was a fire

hazard, stating that the heater under his trailer was unplugged and carefully located.

Additionally, he noted that, while he had attempted suicide once years before, he was

"ready to start a life" and had "no intentions to kill myself whatsoever." F.J.S. testified

that he had recently purchased a vehicle.

¶8     F.J.S. testified that he was prescribed a mild antipsychotic drug to take once a day

but, due to unpleasant side-effects, had attempted going without for a couple days while

seeking to determine "ifthere's something else [he] could try." He said he was "willing to

work with the PACT team and take what they want" and "have them watch [him] take it,"

but that injectable medication was "a really bad option."

¶9    F.J.S.'s father, S.S., then testified, describing the condition of F.J.S.'s trailer:

      It was, I believe, inhabitable. There's no water. When we got him set up
      there—I don't remember the exact date—we got a used trailer, and it had the
      water going. I think everything was working, the stove. And as of now, the

                                              4
       fridge doesn't work. There's no water. He has a space heater, and the
       furniture is broken. I don't—From rnost standards, it would be—I love my
       son, but it would be a tough deal for anyone to live in this trailer. The PACT
       team members saw it.

       So he couldn't cook in there, and there's spoiled food in there right now.
       There's mouse poop. It's moldy. I'm not sure if that's from a leak in the
       roof. There was sorne word that someone cut the water hose to his trailer.
       That's turned off.

       Maybe you didn't realize it, but there was a heater tipped over, and it was
       plugged in. Maybe it was just a misunderstanding. Anyway,that could have
       been an accident.

¶10    S.S. stated that property management had notified S.S. of"so many complaints" by

neighbors regarding the noise of music and "pounding"—which S.S. suspected to be the

sound of F.J.S. destroying furniture with mallets—from F.J.S.'s trailer resulting in a

three-day eviction notice from property management. S.S. had negotiated for "mercy and

grace," but indicated that if "it happens again, I don't know what I'm going to tell [the

property manager]." S.S. indicated that there was "no chance of renting a place in

Montana" for F.J.S. because of a bad reference from a previous landlord claiming F.J.S.

owed $20,000 in property damage.

¶11    S.S. said that he and his wife had been hoping F.J.S. "would be ready to have a

vehicle, and we brought it down, and that didn't go real well. We have it in the repair right

now." S.S. testified that art galleries would be glad to take F.J.S.'s artwork but that F.J.S.

had produced none recently. S.S. believed that F.J.S. could not currently meet his own

basic needs based on his "experience over the last three years. We've gave and tried to

provide every opportunity to make it work for him, and it's come to an eviction notice and

an inhabitable trailer." S.S. testified that he would prefer that F.J.S. go to a group home

                                              5
with support, rather than to involuntary commitment, but did not oppose involuntary

commitment at MSH "if it helps to stabilize and get him to the next level or to the next best

thing."

¶12    The District Court, noting that this case was less clear than most, signed the

comrnitrnent order and authorization for involuntary administration of medication, stating:

"I am gravely concerned of putting you back in an environment that's clearly unhealthy. I

appreciate that you are not happy with your medications. Unfortunately, your last reaction

to not being happy with them was to stop taking them." The court went on: "This is not

the first tirne where we've had someone in your circurnstance where I wish we had

sornething in between. I wish we had something that wasn't West House [Crisis Center]

but wasn't the state hospital."

¶13    F.J.S. appeals the commitment order—alleging insufficiency of the evidence—and

the authorization for involuntary administration of medication.

¶14    The parties contest the appropriate standard of review. We have reviewed civil

commitment orders to determine whether the district court's findings of fact are clearly

erroneous and whether its conclusions of law are correct. See, e.g., In re S.H., 2016

MT 137, ¶ 8, 383 Mont. 497, 374 P.3d 693. A finding of fact is clearly erroneous if it is

not supported by substantial evidence, ifthe district court misapprehended the effect ofthe

evidence, or if, after reviewing the record, this Court is left with the definite and firm

conviction that the district court made a mistake. In re S.H., ¶ 8. However, F.J.S. argues

that, because physical facts in Montana civil commitment proceedings must be proven

beyond a reasonable doubt pursuant to § 53-21-126(2), MCA, the "clearly erroneous"

                                             6
standard of review this Court usually employs when reviewing factual findings in civil

matters is inappropriate when reviewing a sufficiency of the evidence challenge to an

involuntary cornmitment order on appeal. Instead, F.J.S. points us to In re D.M.S. where

we analogized the standard of review for a sufficiency of the evidence challenge to a civil

commitrnent proceeding to that of a crirninal trial: asking whether "after reviewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found" the essential statutory elements "beyond a reasonable doubt." In re D.MS., 2009

MT 41, ¶ 11, 349 Mont. 257, 203 P.3d 776.

¶15    Irrespective of the standard, it is clear the court determined the testirnony from

F.J.S.'s father and Huskey to be more credible as to the basic facts. And, although the

court noted it was a close call, it found that F.J.S. was unable to care for himself based on

those facts.

¶16    In a civil commitment proceeding, the district court must first deterrnine whether

the respondent suffers from a mental disorder. Section 53-21-126(1), MCA. If the court

finds in the affirmative, the court will then determine whether the respondent requires

commitment. Section 53-21-126(1), MCA. To determine whether the respondent requires

commitment, the court must consider:

         (a) whether the respondent, because of a mental disorder, is substantially
      unable to provide for the respondent's own basic needs of food, clothing,
      shelter, health, or safety;
         (b)whether the respondent has recently, because of a mental disorder and
      through an act or an ornission, caused self-injury or injury to others;
         (c) whether, because of a mental disorder, there is an imminent threat of
      injury to the respondent or to others because of the respondent's acts or
      omissions; and


                                             7
            (d) whether the respondent's mental disorder, as demonstrated by the
         respondent's recent acts or ornissions, will, if untreated, predictably result in
         deterioration of the respondent's rnental condition to the point at which the
         respondent will become a danger to self or to others or will be unable to
         provide for the respondent's own basic needs of food clothing, shelter,
         health, or safety. Predictability may be established by the respondent's
         relevant medical history.

Section 53-21-126(1), MCA.

¶17      F.J.S. does not challenge the District Court's finding that he suffered frorn a mental

disorder as defined by § 53-21-126(1), MCA. Rather, he argues that the District Court's

finding that he required commitment was based on insufficient evidence or incorrect

findings offact. The parties agree that the relevant statutory considerations that could have

supported the District Court's deterrnination in F.J.S.'s case are subsections (a) and (d):

whether F.J.S. was currently "unable to provide for [his] own basic needs offood, clothing,

shelter, health, or safety" or whether F.J.S. would "predictably . . . deteriorat[e]" to that

point.

¶18      F.J.S. first challenges the sufficiency of the evidence under § 53-21-126(1)(a),

MCA: whether, at the time of the comrnitrnent hearing, F.J.S. was "substantially unable to

provide for the respondent's own basic needs of food, clothing, shelter, health, or safety"

because of a mental disorder. F.J.S. takes issue with several of the District Court's factual

findings supporting its disposition. F.J.S. first contends that the District Court's finding

that "[t]here was no running water [in F.J.S.'s trailer], and the heater was in serious need

of repair, constituting a hazard to his safety" was not supported by evidence sufficient to

establish these facts beyond a reasonable doubt. However, F.J.S. himself did not dispute



                                                8
the basic points as to the condition of his home and the eviction notice itself. The State

presented sufficient evidence.

¶19   Furtherrnore, F.J.S. adrnitted that he had stopped taking his medication, and Huskey

testified to concerns of an ongoing pattern of going off medication followed by periods of

decompensation, as well as increasingly erratic behavior by F.J.S. There was sufficient

evidence by which a rational trier of fact could have concluded that the State had proven,

beyond a reasonable doubt, that F.J.S. was "substantially unable to provide for the

respondent's own basic needs of food, clothing, shelter, health, or safety," pursuant to

§ 53-21-126(1)(a), MCA.

¶20   F.J.S. also argues that the District Court failed to make the required factual findings

as required by § 53-21-127(8), MCA:

      In ordering commitment pursuant to this section, the court shall make the
      following findings of fact:



         (b)the alternatives for treatment that were considered;
         (c)the alternatives available for treatment of the respondent;
         (d) the reason that any treatment alternatives were determined to be
      unsuitable for the respondent . . . .
         (f) if the order includes a requirement for inpatient treatment, the reason
      inpatient treatment was chosen from among other alternatives.

¶21   The District Court's commitment order found that:

      Of the treatrnent alternatives available and investigated by the Professional
      Person, commitment to the Montana State Hospital offers the least-restrictive
      environment for the needs ofthe Respondent, and other possible alternatives,
      including out-patient treatment, are not suitable based upon the Respondent's
      behavior and non-compliance with medications.



                                            9
¶22    F.J.S. contends that the court's findings failed to include specific consideration of

less restrictive placement options or the rationale for dismissing them, as required by

§ 53-21-127(8), MCA.

¶23    The District Court did make the necessary express findings of fact to comply with

§ 53-21-127(8), MCA. The District Court order explicitly concluded that "[o]f the

treatment alternatives available . . . other possible alternatives [to MSH], including

out-patient treatment," were inappropriate. (Ernphasis added.) The District Court judge

further noted that she wished there was more suitable placement for F.J.S. The District

Court order was based in part on the determination that such alternatives were not suitable

for F.J.S. on the basis of F.J.S.'s "behavior and non-compliance with medications,"

meeting the requirement that the court provide "the reason that any treatment alternatives"

were rejected and "inpatient treatment was chosen" pursuant to § 53-21-127(8)(d) and (f),

MCA.

¶24   During the commitment hearing, F.J.S.'s counsel recommended "let[ting F.J.S.] go

back into the community, do his thing with the PACT team to help him," despite also

describing the current situation as due to "a failing of' PACT. Based on F.J.S.'s history

and the inability of anyone at the hearing to suggest an acceptable less-restrictive

alternative, we cannot say that the District Court erred in determining that there were no

suitable alternatives to an MSH placement for F.J.S.

¶25   F.J.S.'s second major argument is that the court order authorizing the involuntary

administration of medication did not satisfy statutory requirements. Section 53-21-127(6),

MCA,provides that:

                                            10
        The court rnay authorize the chief medical officer of a facility or a physician
        designated by the court to administer appropriate rnedication involuntarily if
        the court finds that involuntary rnedication is necessary to protect the
        respondent or the public or to facilitate effective treatment.

(Emphasis added.) If the order includes involuntary rnedication, "the reason involuntary

medication was chosen from among other alternatives" must be included as a finding of

fact. Section 53-21-127(8)(i), MCA.

¶26    The District Court found that li]nvoluntary medication was chosen among other

options because [F.J.S.] refuses to take medications voluntarily and medications are

necessary to treat [F.J.S1's mental disorder and to prevent deterioration of[F.J.S.]'s mental

condition. [F.J.ST s mental disorder cannot be treated effectively without rnedications."

¶27    "Necessary" involuntary administration of medication requires both that the

medication itself be necessary for effective treatment, as a medical matter, and that there is

an indication that a patient is likely to refuse it, rnaking its involuntary adrninistration

necessary as a practical matter. In /n re C.B., 2017 MT 83, ¶¶ 5, 43, 387 Mont. 231, 392

P.3d 598, the Court noted that a history of noncornpliance with prescribed medication is

sufficient to establish the latter.

¶28    The District Court heard evidence from both F.J.S.'s father and Huskey that F.J.S.

had a cyclical history of going off rnedication and decornpensating to the point where

intervention was required. The District Court also found that F.J.S.'s mental disorder could

not be treated without medication. The District Court did not err in determining that

authorizing the involuntary adrninistration of medication by MSH "is necessary" to treat

F.J.S. and prevent further deterioration.


                                             11
¶29    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶30   Affirmed.




We Concur:




        -
        8 -'e
      p ft, zit,&




                                            12